Exhibit 10.1 EXECUTION SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as administrative agent, (“Administrative Agent”), CREDIT SUISSE AG, a company incorporated in Switzerland, acting through its CAYMAN ISLANDS BRANCH, as buyer (“CS Cayman”, a “Committed Buyer” and a “Buyer”), ALPINE SECURITIZATION LTD, as buyer (“Alpine” and a “Buyer”) and other Buyers from time to time (“Buyers”), PENNYMAC CORP., PENNYMAC HOLDINGS, LLC and PENNYMAC OPERATING PARTNERSHIP, L.P., each a seller, PMC REO FINANCING TRUST, as an asset subsidiary, and PENNYMAC MORTGAGE INVESTMENT TRUST and PENNYMAC OPERATING PARTNERSHIP, L.P., each a guarantor Dated as of April 28, 2017 TABLE OF CONTENTS Page 1. Applicability 1 2. Definitions 2 3. Program; Initiation of Transactions 35 4. Repurchase 39 5. Price Differential 41 6. Margin Maintenance 42 7. Income Payments 43 8. Security Interest 44 9. Payment and Transfer 51 Conditions Precedent 51 Program; Costs 57 Servicing; Property Management 60 Representations and Warranties 63 Covenants 70 Events of Default 85 Remedies Upon Default 90 Reports 94 Repurchase Transactions 98 Single Agreement 99 Notices and Other Communications 99 Entire Agreement; Severability Non assignability Set-off Binding Effect; Governing Law; Jurisdiction No Waivers, Etc. Intent Disclosure Relating to Certain Federal Protections Power of Attorney -i- Buyers May Act Through Administrative Agent and REO Subsidiary May Act Through Seller Indemnification; Obligations Counterparts Confidentiality Recording of Communications Reserved. Conflicts Periodic Due Diligence Review Authorizations Acknowledgment of Assignment and Administration of Repurchase Agreement Acknowledgement of Anti-Predatory Lending Policies Documents Mutually Drafted General Interpretive Principles Bankruptcy Non-Petition Limited Recourse Joint and/or Several Liability of Sellers Amendment and Restatement Reaffirmation of Guaranty Condition Subsequent SCHEDULES Schedule 1 - Representations and Warranties Part I: with Respect to New Origination Mortgage Loans Part II: with Respect to Underlying Repurchase Transactions Part III: with Respect to Seasoned Mortgage Loans Part IV: with Respect to REO Property Part V: with Respect to REO Subsidiary Interests Part VI: with Respect to Rental Property Schedule 2 – Authorized Representatives -ii- EXHIBITS Exhibit A – Form of Tenant Instruction Notice Exhibit B – Form of Property Manager Report Exhibit C – Form of Property Management Agreement Side Letter Exhibit D – Form of Power of Attorney Exhibit E-1 – Form of Servicer Power of Attorney Exhibit E-2 – Form of REO Subsidiary Power of Attorney Exhibit F – Reserved.
